

 Exhibit 10.3
 
NEWFIELD EXPLORATION COMPANY
 
CASH-SETTLED RESTRICTED STOCK UNIT AWARD AGREEMENT
 



 
Awardee
Date of Award:
February 12, 2014
Vesting Effective Date
First Vesting Date:      August 15, 2014
Second Vesting Date:  August 15, 2015
Third Vesting Date:    August 15, 2016
Fourth Vesting Date:  February 1, 2017
Number of Restricted Stock Units:
__________________

 
AWARD OF CASH-SETTLED RESTRICTED STOCK UNITS
 
The Compensation & Management Development Committee (the “Committee”) of the
Board of Directors of Newfield Exploration Company, a Delaware corporation (the
“Company”), hereby awards to you, the above-named awardee (the “Awardee”),
effective as of the Date of Award set forth above (the “Date of Award”), that
number of Cash-Settled Restricted Stock Units set forth above, on the following
terms and conditions:
 
A “Cash-Settled Restricted Stock Unit” is a right to receive a cash payment
equal to the value of the Company’s common stock, $.01 par value per share (the
“Common Stock”), on the Forfeiture Lapse Date (as that term is defined below).
 
The Cash-Settled Restricted Stock Units shall be subject to the prohibitions and
restrictions set forth herein with respect to the sale or other disposition of
such Cash-Settled Restricted Stock Units and the obligation to forfeit and
surrender such Cash-Settled Restricted Stock Units to the Company (the
“Forfeiture Restrictions”).  The Forfeiture Restrictions shall lapse as to the
Cash-Settled Restricted Stock Units that are awarded hereby in accordance with
the following schedule provided that Awardee’s employment with the Company or
its direct and indirect wholly-owned subsidiaries has not terminated prior to
the applicable lapse date:
 
 
(a)
on the First Vesting Date set forth above (the “Vesting Effective Date”), the
Forfeiture Restrictions shall lapse as to one-fourth of the Cash-Settled
Restricted Stock Units subject to this Cash-Settled Restricted Stock Unit Award
Agreement (this “Agreement”); and

 
 
(b)
on each succeeding Vesting Effective Date, the Forfeiture Restrictions shall
lapse as to an additional one-fourth of the Cash-Settled Restricted Stock Units
subject to this Agreement, so that on the Fourth Vesting Date the Forfeiture
Restrictions shall lapse as to all of the Cash-Settled Restricted Stock Units
subject to this Agreement.

 
 
  1

--------------------------------------------------------------------------------

 
If a Change of Control (as that term is defined below) of the Company occurs,
Awardee dies, becomes Disabled or employment terminates by reason of a Qualified
Retirement, in each case, before the Fourth Vesting Date, Awardee’s rights to
the Cash-Settled Restricted Stock Units under this Agreement will be determined
as provided in the attached Terms and Conditions (the “Terms and Conditions”).
 
For purposes of this Agreement and the Terms and Conditions, “Change of Control”
means the occurrence of any of the following events: (i) the Company is not the
surviving Person in any merger, consolidation or other reorganization (or
survives only as a subsidiary of another Person), (ii) the consummation of a
merger or consolidation of the Company with another Person and as a result of
such merger or consolidation less than fifty percent (50%) of the outstanding
voting securities of the surviving or resulting corporation will be issued in
respect of the capital stock of the Company, (iii) the Company sells, leases or
exchanges all or substantially all of its assets to any other Person, (iv) the
Company is to be dissolved and liquidated, (v) any Person, including a “group”
as contemplated by Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended, acquires or gains ownership or control (including the power to vote) of
more than fifty percent (50%) of the outstanding shares of the Company’s voting
stock (based upon voting power) or (vi) as a result of or in connection with a
contested election of directors, the Persons who were directors of the Company
before such election cease to constitute a majority of the Board. The definition
of “Change of Control” shall be limited to the extent necessary to comply with
the definition of “change in ownership or effective control” as defined in
section 409A of the Internal Revenue Code of 1986, as amended and the final
Department of Treasury Regulations issued thereunder. For purposes of this
Agreement and the Terms and Conditions, the term “Person” means any individual,
partnership, corporation, limited liability company, trust, incorporated or
unincorporated organization or association or other legal entity of any kind.
 
Upon the lapse of the Forfeiture Restrictions applicable to a Cash-Settled
Restricted Stock Unit (the “Forfeiture Lapse Date”), the Company shall pay to
Awardee an amount in cash equal to the Fair Market Value (as that term is
defined below) of one share of the Common Stock on the Forfeiture Lapse Date in
exchange for each Cash-Settled Restricted Stock Unit and thereafter Awardee
shall have no further rights with respect to such Cash-Settled Restricted Stock
Unit.
 
For purposes of this Agreement and the Terms and Conditions, the term “Fair
Market Value” means, as of any specified date, if the Common Stock is traded on
a national stock exchange, (i) the mean of the high and low sales prices of the
Common Stock reported on the stock exchange composite tape on that date (or such
other reporting service approved by the Committee); or (ii) if no prices are
reported on that date, on the last preceding date on which such prices of the
Common Stock were so reported. If the Common Stock is traded over the counter at
the time a determination of its fair market value is required to be made
hereunder, its fair market value shall be deemed to be equal to the average
between (a) the reported high and low price or (b) the closing bid and asked
prices, as applicable, of Common Stock on the most recent date on which Common
Stock was publicly traded. If the Common Stock is not publicly traded at the
time a determination of its value is required to be made hereunder, the
determination of its fair market value shall be made by the Committee in such
manner as it deems appropriate.
 
 
 2

--------------------------------------------------------------------------------

 
 
If during the period in which Awardee holds the Cash-Settled Restricted Stock
Units the Company pays a dividend in shares of the Common Stock with respect to
the outstanding shares of the Common Stock, then the Company will increase the
Cash-Settled Restricted Stock Units that have not then been exchanged by the
Company for the payment described in the preceding paragraph by an amount equal
to the product of (a) the Cash-Settled Restricted Stock Units that have not been
forfeited to the Company or exchanged by the Company for the payment described
in the preceding paragraph and (b) the number of shares of the Common Stock paid
by the Company per share of the Common Stock (collectively, the “Stock Dividend
Restricted Stock Units”).  Each Stock Dividend Restricted Stock Unit will be
subject to same Forfeiture Restrictions and other restrictions, limitations and
conditions applicable to the Cash-Settled Restricted Stock Unit for which such
Stock Dividend Restricted Stock Unit was awarded and will be exchanged for the
payment described in the preceding paragraph at the same time and on the same
basis as such Cash-Settled Restricted Stock Unit.
 
Capitalized terms that are not defined herein shall have the meaning ascribed to
such terms in the Terms and Conditions.
 
In accepting the award of the Cash-Settled Restricted Stock Units, Awardee
accepts and agrees to be bound by all the terms and conditions of this Agreement
and the Terms and Conditions.
 


 
Remainder of Page Intentionally Left Blank
 


 

 
3 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Committee has caused this Agreement to be duly executed
by an authorized officer of the Company, and Awardee has executed this
Agreement, all as of the date first above written.
 


 
NEWFIELD EXPLORATION COMPANY






By:                                                                
Name:
Title:




AWARDEE




[Awardee]
 


 


 









 
4 

--------------------------------------------------------------------------------

 

NEWFIELD EXPLORATION COMPANY
 
TERMS AND CONDITIONS
 
1.
TERMINATION OF EMPLOYMENT/CHANGE OF CONTROL.  The following provisions will
apply in the event your employment with the Company or any direct and indirect
wholly-owned subsidiary (collectively, the “Company Group”) terminates, or a
Change of Control of the Company occurs prior to the Fourth Vesting Date under
the Cash-Settled Restricted Stock Unit Award Agreement awarded to you (the
“Agreement”).

 
1.1           Termination Generally.  If your employment with the Company Group
terminates on or before the Fourth Vesting Date for any reason other than one of
the reasons described in Sections 1.2 through 1.5 below, the Forfeiture
Restrictions then applicable to the Cash-Settled Restricted Stock Units shall
not lapse and the number of Cash-Settled Restricted Stock Units then subject to
the Forfeiture Restrictions shall be forfeited to the Company on the date your
employment terminates.
 
1.2           Change of Control.  If a Change of Control of the Company occurs
on or before the Fourth Vesting Date and you do not terminate employment with
the Company Group before the date the Change of Control of the Company occurs,
then all remaining Forfeiture Restrictions shall lapse on the date the Change of
Control of the Company occurs if the Change of Control of the Company qualifies
as a change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation, within the
meaning of section 409A of the Internal Revenue Code of 1986, as amended and the
final Department of Treasury Regulations issued thereunder (“Section 409A”).
 
1.3           Disability.  Notwithstanding any other provision of the Agreement
or these Terms and Conditions to the contrary, if before the Fourth Vesting Date
you incur a Separation From Service due to your having incurred a Disability,
then all remaining Forfeiture Restrictions shall immediately lapse on the date
you incur a Separation From Service due to your Disability if you are not a
Specified Employee or on the date that is six months following your Separation
From Service if you are a Specified Employee; provided, however, that if you die
before the expiration of such six-month delay period (if applicable) then all
remaining Forfeiture Restrictions shall immediately lapse on the date of your
death.  For purposes of these Terms and Conditions, you will be treated as
having a “Disability” if you (a) are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or (b) are, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three (3) months under an accident and health plan covering employees of
the Company Group.  For purposes of these Terms and Conditions, “Separation From
Service” has the meaning ascribed to that term in Section 409A and “Specified
Employee” means a person who is, as of the date of the person’s Separation From
Service, a “specified employee” within the meaning of Section 409A, taking into
account any elections made and procedures established in resolutions adopted by
the Committee.
 
 
1 

--------------------------------------------------------------------------------

 
1.4           Death.  Notwithstanding any other provision of the Agreement or
these Terms and Conditions to the contrary, if you die before the Fourth Vesting
Date and before you have otherwise terminated employment with the Company Group,
all remaining Forfeiture Restrictions shall immediately lapse on the date of the
termination of your employment due to death.
 
1.5           Qualified Retirement. Notwithstanding any other provision of the
Agreement or these Terms and Conditions to the contrary, if you incur a
Separation From Service as a result of your Qualified Retirement before the
Fourth Vesting Date, then the number of Cash-Settled Restricted Stock Units
issued to you under the Agreement shall automatically be reduced (without
further action by you and/or the Company) on the date you incur a Separation
From Service to that number of Cash-Settled Restricted Stock Units determined
under the following formula (the “Retirement Adjusted Cash-Settled Restricted
Stock Units”):
 
(1) multiplied by (2) divided by (3)
 
where (1) is the number of the Cash-Settled Restricted Stock Units with respect
to which Forfeiture Restrictions would have otherwise lapsed on the next
anniversary of the Vesting Effective Date following your Separation From Service
due to Qualified Retirement, (2) is the number of days, if any, that have
elapsed (excluding the date of your Separation From Service) since the most
recent anniversary of the Vesting Effective Date before the date you incur a
Separation From Service due to Qualified Retirement, and (3) is 365.
 
The excess of the Cash-Settled Restricted Stock Units that were originally
awarded to you under the Agreement over the Retirement Adjusted Cash-Settled
Restricted Stock Units shall be immediately forfeited on the date you incur a
Separation From Service due to Qualified Retirement.  The Forfeiture
Restrictions with respect to the Retirement Adjusted Cash-Settled Restricted
Stock Units shall immediately lapse on the date you incur a Separation From
Service due to your Qualified Retirement if you are not a Specified Employee or
on the date that is six months following your Separation From Service if you are
a Specified Employee; provided, however, that if you die before the expiration
of such six-month delay period (if applicable) then all remaining Forfeiture
Restrictions shall immediately lapse on the date of your death.
 
For purposes of these Terms and Conditions, “Qualified Retirement” means you (i)
either are (A) at least age 60 and sign a non-compete agreement (the form of
which is attached hereto as Exhibit A) that is effective until your reaching age
62 or (B) are at least age 62, (ii) have at least 10 years of Qualified Service
and (iii) provide the Requisite Notice.  “Qualified Service” means (i) your
continuous employment with (A) the Company or (B) a subsidiary of the Company
during the time that such subsidiary is, directly or indirectly, a wholly owned
subsidiary of the Company plus (b) any additional service credit granted to you
(or a group of employees of which you are a member) by the Board of Directors of
the Company.  “Requisite Notice” means (a) if you are an officer of the Company,
at least six months prior written notice to the Board of Directors of the
Company or (b) otherwise, at least three months prior written notice to the
chief executive officer of the Company.
 
  2
 

--------------------------------------------------------------------------------

 
 
2.
PROHIBITED ACTIVITY.  Notwithstanding any other provision of these Terms and
Conditions or the Agreement, if you engage in a “Prohibited Activity,” as
described below, while employed by one or more members of the Company Group or
within two years after the date your employment with the Company Group
terminates, then your right to receive a payment with respect to a Cash-Settled
Restricted Stock Unit, to the extent still outstanding at that time, shall be
completely forfeited.  A “Prohibited Activity" shall be deemed to have occurred,
as determined by the Committee in its sole and absolute discretion, if you
divulge any non-public, confidential or proprietary information of the Company
Group, but excluding information that (a) becomes generally available to the
public other than as a result of your public use, disclosure, or fault; or
(b) becomes available to you on a non-confidential basis after your employment
termination date from a source other than a member of the Company Group prior to
the public use or disclosure by you, provided that such source is not bound by a
confidentiality agreement or otherwise prohibited from transmitting the
information by a contractual, legal or fiduciary obligation.

 
3.
TAX WITHHOLDING.  To the extent that the receipt of the Cash-Settled Restricted
Stock Units or the lapse of any forfeiture restrictions results in income, wages
or other compensation to you for any income, employment or other tax purposes
with respect to which the Company has a withholding obligation, you shall
deliver to the Company at the time of such receipt or lapse, as the case may be,
such amount of money as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if you fail to do so, the Company is
authorized to withhold from any payment with respect to a Cash-Settled
Restricted Stock Unit made under the Agreement or from any cash or stock
remuneration or other payment then or thereafter payable to you any tax required
to be withheld by reason of such taxable income, wages or compensation including
(without limitation) shares of the Common Stock sufficient to satisfy the
withholding obligation.

 
4.
NONTRANSFERABILITY AND BINDING. The Cash-Settled Restricted Stock Units may not
be sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of (other than by will or the applicable laws of descent
and distribution).  Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of the
Agreement or the Terms and Conditions shall be void and the Company shall not be
bound thereby.  The community interest, if any, of any spouse of Awardee in any
of the Cash-Settled Restricted Stock Units shall be subject to all of the terms,
conditions and restrictions of the Agreement and the Terms and Conditions, and
shall be forfeited and surrendered to the Company upon the occurrence of any of
the events requiring Awardee’s interest in such Cash-Settled Restricted Stock
Units to be so forfeited and surrendered pursuant to the Agreement or the Terms
and Conditions. The Agreement shall be binding upon and inure to the benefit of
any successors to the Company and all persons lawfully claiming under Awardee in
accordance with this Section 4.

 
 
 
 3

--------------------------------------------------------------------------------

 
5.
CAPITAL ADJUSTMENTS AND REORGANIZATIONS.

 
5.1           The existence of the Cash-Settled Restricted Stock Units shall not
affect in any way the right or power of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in its capital
structure or its business, engage in any merger or consolidation, issue any debt
or equity securities, dissolve or liquidate, or sell, lease, exchange or
otherwise dispose of all or any part of its assets or business, or engage in any
other corporate act or proceeding.
 
5.2           If the Company shall effect a subdivision or consolidation of the
Common Stock or other capital readjustment or other increase or reduction of the
number of shares of the Common Stock outstanding (other than the payment of a
stock dividend with respect to the Common Stock), without receiving compensation
therefor in money, services or property, then the number of Cash-Settled
Restricted Stock Units awarded under the Agreement shall be appropriately
adjusted in the same manner as if you were the holder of an equivalent number of
shares of the Common Stock immediately prior to the event requiring the
adjustment.
 
6.
CASH-SETTLED RESTRICTED STOCK UNITS DO NOT AWARD ANY RIGHTS OF A
STOCKHOLDER.  You shall not have the voting rights or any of the other rights,
powers or privileges of a holder of the Common Stock with respect to the
Cash-Settled Restricted Stock Units that are awarded hereby.

 
7.
EMPLOYMENT RELATIONSHIP.  For purposes of the Agreement, you shall be considered
to be in the employment of the Company Group as long as you have an employment
relationship with the Company Group.  The Committee shall determine any
questions as to whether and when there has been a termination of such employment
relationship, and the cause of such termination, and the Committee’s
determination shall be final and binding on all persons.

 
8.
NOT AN EMPLOYMENT AGREEMENT.  The Agreement is not an employment agreement, and
no provision of the Agreement shall be construed or interpreted to create an
employment relationship between you and any member of the Company Group or
guarantee the right to remain employed by any member of the Company Group for
any specified term.

 
9.
LIMIT OF LIABILITY.  Under no circumstances will any member of the Company Group
be liable for any indirect, incidental, consequential or special damages
(including lost profits) of any form incurred by any person, whether or not
foreseeable and regardless of the form of the act in which such a claim may be
brought.

 
10.
FUNDING.  You shall have no right, title, or interest whatsoever in or to any
assets of the Company or any investments that the Company may make to aid it in
meeting its obligations under the Agreement.  Your right to receive payments
under the Agreement shall be no greater than the right to an unsecured general
creditor of the Company.

 
 
4 

--------------------------------------------------------------------------------

 
 
11.
MISCELLANEOUS.  The term “you” and “your” refer to the Awardee named in the
Agreement.  Capitalized terms that are not defined herein shall have the
meanings ascribed to such terms in the Agreement.

 

  5
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NON-COMPETE AGREEMENT
 
THIS NON-COMPETE AGREEMENT (this “Agreement”) is dated as of [date of Qualified
Retirement] and is by and between Newfield Exploration Company, a Delaware
corporation (the “Company”), and ________________, a retiring employee of the
Company (“Retiring Employee”).
 
R E C I T A L S:
 
WHEREAS, Retiring Employee has been granted the awards set forth on Annex A
hereto (the “Awards”) by the Company;
 
WHEREAS, pursuant to the terms of the agreements governing the Awards (the
“Award Agreements”), Retiring Employee is entitled to certain benefits (the
“Retirement Benefits”) if Retiring Employee’s termination of employment with the
Company is by reason of a “Qualified Retirement” (as defined in each of the
Award Agreements); and
 
WHEREAS, it is a condition to Retiring Employee being entitled to the Retirement
Benefits that Retiring Employee enter into a Non-Compete Agreement substantially
in the form of this Agreement;
 
NOW, THEREFORE, in consideration of the premises, the Retirement Benefits to be
provided to Retiring Employee and the other covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           Definitions; Rules of Construction.
 
(a)           Definitions.  The following capitalized terms shall have the
meaning given to it below:
 
“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person and, if
such specified Person is a natural person, the immediate family members of such
specified Person.  “Control” (including the terms “controlled by” and “under
common control with”), with respect to the relationship between or among two or
more Persons, means the possession, directly or indirectly, of the power to
direct or cause the direction of the affairs or management of a Person, whether
through the ownership of voting securities, as trustee or executor, as general
partner or manager, by contract or otherwise, including the ownership, directly
or indirectly, of securities having the power to elect a majority of the board
of directors or similar body governing the affairs of such Person.
 
“Competing Business” means any business involved in the acquisition or
development of, or exploration for, crude oil or natural gas or any rights in or
with respect crude oil or natural gas within the Covered Area; provided,
however, that “Competing Business” shall not include any business that provides
services solely to assist other Persons in the acquisition or development of, or
exploration for, crude oil or natural gas or any rights in or with respect to
crude oil or natural gas but does not itself acquire or develop, or explore for,
crude oil or natural gas or any rights in or with respect to crude oil or
natural gas within the Covered Area.
 
A-1
 

--------------------------------------------------------------------------------

 
“Covered Area” means (a) the United States of America; and (b) any foreign
jurisdiction (i) in which the Company is operating, or (ii) with respect to
which the Company is actively considering for operations, in the case of clause
(b) only, as of the date hereof.
 
“Person” means any individual, partnership, corporation, limited liability
company, trust, incorporated or unincorporated organization or association or
other legal entity of any kind.
 
“Term” means the period commencing on the date hereof and ending on the date on
which Retiring Employee attains the age of 62.
 
(b)           Rules of Construction.  For purposes of this Agreement (i) unless
the context otherwise requires, (A) “or” is not exclusive; (B) words applicable
to one gender shall be construed to apply to each gender; (C) the terms
“hereof,” “herein,” “hereby,” “hereto” and derivative or similar words refer to
this entire Agreement and (D) the term “Section” refers to the specified Section
of this Agreement, (ii) the Section and other headings and titles contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement, (iii) a reference to any Person
includes such Person’s successors and assigns.
 
2.           Non-Competition and Non-Solicitation. During the Term, Retiring
Employee covenants and agrees with the Company that Retiring Employee shall not,
directly or indirectly, individually, through an Affiliate or otherwise
(including as an officer, director, employee or consultant) own an interest or
engage in, participate with or provide any financial or other support,
assistance or advice to any Competing Business; provided, however, that Retiring
Employee may (i) when taken together with the ownership, directly or indirectly,
of all of his Affiliates, own, solely as an investment, up to 5% of any class of
securities of any Person if such securities are listed on any national
securities exchange or traded on the Nasdaq Stock Market so long as Retiring
Employee is not a director, officer, employee of, or analogously employed or
engaged by, such Person or any of such Person’s Affiliates or (ii) own
securities issued by the Company. In addition, Retiring Employee agrees that
during the Term he shall not, directly or indirectly: (1) interfere with the
relationship of the Company or any Affiliate of the Company, or endeavor to
entice away from the Company or any Affiliate of the Company, any individual or
entity who was or is a material customer or material supplier of, or who has
maintained a material business relationship with, the Company or its Affiliates;
(2) establish (or take preliminary steps to establish) a business with, or cause
or attempt to cause others to establish (or take preliminary steps to establish)
a business with, any employee or agent of the Company or any of its Affiliates,
if such business competes with or will compete with the Company or any of its
Affiliates; or (3) employ, engage as a consultant or adviser, or solicit
employment, engagement as a consultant or adviser, of any employee or agent of
the Company or any of its Affiliates, or cause or attempt to cause any
individual or entity to do any of the foregoing.  Retiring Employee agrees that
the restrictions contained in this Section 2 are necessary to protect
confidential information the Company has provided to Retiring Employee.
 
 
 
A-2

--------------------------------------------------------------------------------

 
3.           Specific Performance; Injunctive Relief. Retiring Employee
specifically acknowledges and agrees that the Company, in providing the
Retirement Benefits, has relied on the agreements and covenants of Retiring
Employee contained in this Agreement and that the terms of this Agreement are
reasonable and necessary for the protection of the Company.  Retiring Employee
specifically acknowledges and agrees that any breach or threatened breach by
Retiring Employee of his or her agreements and covenants contained herein would
cause the Company irreparable harm not compensable solely in damages.  Retiring
Employee further acknowledges and agrees that it is essential to the effective
enforcement of this Agreement that Company be entitled to the remedies of
specific performance, injunctive relief and similar remedies and Retiring
Employee agrees to the granting of any such remedies upon a breach or threatened
breach by Retiring Employee of any of the terms hereof.  The Company also shall
be entitled to pursue any other remedies (at law or in equity) available to it
for any breach or threatened breach of this Agreement, including the recovery of
money damages.
 
4.           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect.  The parties agree to cooperate in any revision
of this Agreement that may be necessary to meet the requirements of law.
 
5.           Amendment; Modification; Waiver.  No amendment or modification of
the terms or provisions of this Agreement shall be binding unless the same shall
be in writing and duly executed by the Company and Retiring Employee, except
that any of the terms or provisions of this Agreement may be waived in writing
at any time by the party that is entitled to the benefits of such waived terms
or provisions.  No single waiver of any of the provisions of this Agreement
shall be deemed to or shall constitute, absent an express statement otherwise, a
continuous waiver of such provision or a waiver of any other provision hereof
(whether or not similar).
 
6.           Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure
or delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any covenant or agreement herein, nor shall any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right.  All rights and remedies existing under this Agreement are
cumulative with, and not exclusive of, any rights or remedies otherwise
available.
 
7.           No Effect on Retiring Employee’s Obligations.  This Agreement shall
in no way affect any other duties or obligations Retiring Employee owes to the
Company by contract, law or otherwise.
 
8.           Legal Fees.  If either party hereto institutes any legal
proceedings against the other for breach of any provision hereof, the losing
party shall be liable for the costs and expenses of the prevailing party,
including without limitation its reasonable attorneys’ fees.
 
9.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
A-3
 

--------------------------------------------------------------------------------

 
10.           Governing Law; Consent to Jurisdiction.  This Agreement shall be
construed in accordance with and governed by the laws of the State of Texas
applicable to agreements made and to be performed wholly within that
jurisdiction.
 


 
[Signature page follows.]
 

A-4
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Retiring Employee has executed this Agreement, in each
case, as of the day and year first above written.
 




NEWFIELD EXPLORATION COMPANY








By:                                                                  
Name:
Title:






RETIRING EMPLOYEE








[Retiring Employee]


 
A-5

